DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Status
Claims 1 and 13 have been amended.
No claims are cancelled.
No newly added claims. 
Claims 1-19 are presented for examination.

Response to Arguments
Applicant’s arguments filed in the amendment filed on 3/11/2021 have been fully considered but is moot in view of new ground of rejection.

Regarding applicant’s arguments presented on page 7 and 8, where it appears that applicant is argues that ascertaining bandwidths of plurality of mobile networks is 
Examiner suggests applicant to indicate specific condition or behavior in which the ascertaining bandwidths of plurality of mobile networks should be done, such as considering behavior of source only and not considering behavior of client device when ascertaining bandwidths of plurality of mobile networks. For example, at the event of hand-off between different radio technologies experienced by source is the condition for ascertaining bandwidths mobile networks as disclosed in applicant’s disclosure par. 0016-0018.             
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-11 and 18 are rejected under U.S.C. 103 as being unpatentable over Truax (US 9071484), in view of KIM (US 20140189141).

Regarding claim 1, Truax discloses, A method for compressing a data stream from a source transmitted to at least one sink via a plurality of mobile radio networks of different network technologies (column 2, line 33-48, fig. 1 discloses The client devices 102a-102n may be connected to the CDNs/MCs 104a-104n using, wireless (e.g., Wi-Fi, satellite, etc.), third generation (3G), and/or fourth generation (4G) links, content is encoded that is received from source 108 to provide it to plurality of client devices 102a-102n, i.e. source is transmitting via a plurality of mobile radio networks of different network technologies), the method comprising the steps of:
ascertaining a first bandwidth and a second bandwidth of at least one network, wherein the first bandwidth and the second bandwidth are within the network bandwidth (column 3, line 17-23 discloses, If most viewers are currently watching the 1 Mbit stream and have some extra bandwidth, but not enough for 2 Mbit, the system implemented in accordance with an embodiment of the present invention may, for example, move the 1 Mbit stream to 1.5 Mbit and add an 800 Kbit stream to cover all of the users, based on the optimization strategy, i.e. ascertaining a two different bandwidth (i.e. stream to be transmitted at 1.5 Mbit and 800 Kbit, therefore at two different bandwidth first and second), column 2, line 33-48, fig. 1 discloses The client devices 102a-102n may be connected to the CDNs/MCs 104a-104n using, wireless (e.g., Wi-Fi, satellite, etc.), third generation (3G), and/or fourth generation (4G) links, content is encoded that is received from source 108 to provide it to plurality of client devices 102a-102n, i.e. plurality of bandwidths are within the bandwidth of CDN ), wherein both the first and the second bandwidths are currently and concurrently available to the source for transmitting the data stream to the at least one sink via a live-stream, wherein the ascertaining is at a runtime of the live-stream (column 3, line 17-23 discloses, If most viewers are currently watching the 1 Mbit stream and have some extra bandwidth, but not enough for 2 Mbit, the system implemented in accordance with an embodiment of the present invention may, for example, move the 1 Mbit stream to 1.5 Mbit and add an 800 Kbit stream to cover all of the users, based on the optimization strategy, i.e. ascertaining a two different bandwidth (i.e. stream to be transmitted at 1.5 Mbit and 800 Kbit, therefore at two different bandwidth) for content currently being viewed (i.e. at run-time of live stream (column 3, line 56-57 discloses live event presentation)) that currently available to the source for transmitting the data stream to at least one sink);
setting a first compression rate for transmitting the data stream, based on the ascertained first bandwidth, and a second compression rate for transmitting the data stream, based on the ascertained second bandwidth, wherein the first compression rate is optimized for transmission at the first bandwidth and the second compression rate is optimized for transmission at the second bandwidth ( column 3, line 17-23, generating content stream at two different bit rate (i.e. compression rate) at determined bit rate of 1.5Mbit and 800 Kbit);
compressing, based on the ascertained first bandwidth, the data stream using the first compression rate to produce a first compressed data stream ( column 3, line 17-23, generating content stream at two different bit rate (i.e. compression rate) at determined bit rate of 1.5Mbit and 800 Kbit); 
compressing, based on the ascertained second bandwidth, the data stream using the second compression rate to produce a second compressed data stream ( column 3, line 17-23, generating content stream at two different bit rate (i.e. compression rate) at determined bit rate of 1.5Mbit and 800 Kbit);
providing the first compressed data stream and the second compressed data stream for transmission at the same time (column 4, line 10-15 discloses client deice receives a manifest file containing information about a plurality of streams (i.e. encoded at different bit rate) available from a content distribution network); and 
transmitting the first compressed data stream or the second compressed data stream, respectively, to each of the at least one sink via the live-stream (column 4, line 15-18 discloses, the process 300 may select one of the streams. In the step 306, the process 300 may begin playback of the selected stream, i.e. based upon which stream is selected by client device, sending the one of the encoded content stream respectively to client device).
Truax does not disclose, different network technologies, each with a network-dependent video level and a network bandwidth,
ascertaining a first bandwidth and a second bandwidth of at least one network of the plurality of mobile radio networks, based on the network-dependent video level of the network. 
Kim discloses, different network technologies, each with a network-dependent video level and a network bandwidth (par. 0087 discloses user viewing video through changing network environment, par. 0088-0089 discloses user is streaming in a Wi-Fi environment moves to cellular network environment, the network 
ascertaining a first bandwidth and a second bandwidth of at least one network of the plurality of mobile radio networks, based on the network-dependent video level of the network (par. 0089-0090 discloses server receives change in network environment from the user terminal (i.e. due to terminal changing network connection between different network technology as explained in par. 0088) and changes the bit rate of stream accordingly, server predicts a change in a network environment on the basis of a change in a network state to adjust a bit rate, server transcodes the content in a predetermined interval and store the same in advance, i.e. server ascertain the different bandwidth environment of plurality of radio network based on its capacity to deliver the content and prepare the streams in advance by transcoding at the appropriate bit rate level for different network technologies). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Truax, by teachings of ascertaining plurality of bandwidths of a plurality of mobile radio networks, based on dependent encoding level of the network, as taught by Kim, to provide real time processing of stream appropriate for changing network situations, see Kim, par. 0009-0010.

Regarding claim 2, The method as claimed in claim 1,
	 Truax further discloses, wherein ascertaining the first bandwidth and the second bandwidth further comprises ascertaining statistical data relating to data streams requested from the source (column 3, line 17-23 discloses If most viewers are currently watching the 1 Mbit stream and have some extra bandwidth, but not enough for 2 Mbit, the system implemented in accordance with an embodiment of the present invention may, for example, move the 1 Mbit stream to 1.5 Mbit and add an 800 Kbit stream to cover all of the users, based on the optimization strategy, i.e. based on statistical data relating to currently most viewers have selected to view 1 Mbit data stream to view, based on that determining the two different bandwidth at which content streams can be provided to client devices).

Regarding claim 3, The method as claimed in claim 1, 
Truax further discloses, wherein ascertaining the first bandwidth and the second bandwidth further comprises at least one of:
ascertaining a bandwidth from the network to the at least one sink based on statistical data that includes compression rates used by the at least one sink to request the first and second compressed data streams; and
ascertaining a distribution of the bandwidth from the network to a plurality of sinks based on access to the first and second compressed data streams in a present period, wherein the distribution comprises compression rates are used by the plurality of sinks to request the compressed data streams(column 3, line 17-23 discloses If most viewers are currently watching the 1 Mbit stream and have some extra bandwidth, but not enough for 2 Mbit, the system may for example, move the 1 

Regarding claim 4, The method as claimed in claim 2, 
Truax further discloses, wherein ascertaining the first bandwidth and the second bandwidth further comprises at least one of:
ascertaining a bandwidth from the network to the at least one sink based on statistical data that includes compression rates used by the at least one sink to request the first and second compressed data streams; and
ascertaining a distribution of the bandwidth from the network to a plurality of sinks based on access to the first and second compressed data streams in a present period, wherein the distribution comprises compression rates are used by the plurality of sinks to request the compressed data streams (column 3, line 17-23 discloses If most viewers are currently watching the 1 Mbit stream and have some extra bandwidth, but not enough for 2 Mbit, the system may for example, move the 1 Mbit stream to 1.5 Mbit and add an 800 Kbit stream to cover all of the users, i.e. based on compression rates are used by the plurality of client devices to request the different compressed data streams, determining distribution of the bandwidths to the plurality of sinks).

Regarding claim 5, The method as claimed in claim 1, 
Truax further discloses, wherein ascertaining the first bandwidth and the second bandwidth further comprises at least one of:
ascertaining a bandwidth from the source to the network; 
ascertaining the bandwidth from the network to the at least one sink;
measuring a present bandwidth from the source to the network; 
measuring the present bandwidth from the network to the sink;
ascertaining a probable bandwidth from the source to the network using historic data; 
ascertaining the probable bandwidth from the network to the sink using historic data; 
ascertaining a behavior of a plurality of sinks; 
ascertaining the bandwidth from the network to the at least one sink using statistical data; 
ascertaining a distribution of the bandwidth from the network to the plurality of sinks based on access to the first and second compressed data streams in a present period (column 3, line 17-23 discloses If most viewers are currently watching the 1 Mbit stream and have some extra bandwidth, but not enough for 2 Mbit, the system may for example, move the 1 Mbit stream to 1.5 Mbit and add an 800 Kbit stream to cover all of the users, i.e. based on compression rates are used by the plurality of client devices (i.e. in present period) to request the different compressed data streams, determining distribution of the bandwidths to the plurality of sinks), and 
requesting possible bandwidths from the network.

Regarding claim 6, The method as claimed in claim 1, 
Truax further discloses, further discloses, further comprising the acts of: ascertaining a property of an application of the at least one sink (column 3, line 24-38 discloses receiving feedback from client device of current viewers that includes receiving information about whether player (i.e. application) is in full screen mode or not, window size of player, i.e. determining a property of application on client devices); and 
determining at least one of the first compression rate and the second compression rate based on the property of the application of the at least one sink (column 3, line 43-55 discloses, the controller 112 may signal the encoding devices to change the set of streams being produced, based upon the information from the client devices 102a-102n, to provide an optimized viewing experience. A new client manifest may be sent to the player(s) 102a-102n, so that the player(s) 102a-102n may choose to utilize a new stream when appropriate, i.e. determining streams at optimized bitrate based on application property of client devices).

Regarding claim 9, The method as claimed in claim 1, 
Truax further discloses, wherein at least one of the data stream and the first and second compressed data streams have video data (column 2, line 6-9 discloses the content delivery may comprise delivering content (e.g., video, audio, audio-video, etc.) to an audience using a plurality of streams), wherein a compression rate for the video data comprises at least one of a frame rate, an image quality and a resolution (column 3, line 7-11 discloses the encoding parameters adjusted by 

Regarding claim 10, The method as claimed in claim 2, 
Truax further discloses, wherein at least one of the data stream and the first and second compressed data streams have video data (column 2, line 6-9 discloses the content delivery may comprise delivering content (e.g., video, audio, audio-video, etc.) to an audience using a plurality of streams), wherein a compression rate for the video data comprises at least one of a frame rate, an image quality and a resolution (column 3, line 7-11 discloses the encoding parameters adjusted by the controller 112 (e.g., to better fit the current audience) may include, but are not limited to, one or more of display resolution, bitrate, profile and level, Group Of Picture (GOP) structure, and entropy coding).

Regarding claim 11, The method as claimed in claim 3, 
Truax further discloses, wherein at least one of the data stream and the first and second compressed data streams have video data (column 2, line 6-9 discloses the content delivery may comprise delivering content (e.g., video, audio, audio-video, etc.) to an audience using a plurality of streams), wherein a compression rate for the video data comprises at least one of a frame rate, an image quality and a resolution (column 3, line 7-11 discloses the encoding parameters adjusted by 

Regarding claim 18, The method as claimed in claims 1, 
Truax further discloses, wherein the first bandwidth corresponds to a first mobile technology and the second bandwidth corresponds to a second mobile technology that is different from the first mobile technology (column2, line 32-44 discloses, the client devices 102a-102n may be connected to the CDNs/MCs 104a-104n using wired (e.g. Cable), wireless (e.g., Wi-Fi, satellite, etc.), third generation (3G), and/or fourth generation (4G) links), The CDNs/MCs 104a-104n generally make a plurality of streams available to the client devices 102a-102n. The client devices 102a-102n generally select one of the plurality of available streams based on particular capabilities of the client device, i.e. different streams of different bandwidth capacity is used by different client device based on its capacity). 

Claim 7 is rejected under U.S.C. 103 as being unpatentable over Truax ( US 9071484), in view of KIM (US 20140189141), in further view of Xia et al. (US 20140314139), hereinafter as Xia.

Regarding claim 7, The method as claimed in claim 1, 
Truax further discloses, further comprising the acts of:
compressing the data stream using a third compression rate, for which at least one parameter is modified in comparison with the first compression rate, the difference between the third compression rate and the first compression rate being less than or equal to the difference between the third compression rate and the second compression rate (fig. 1 discloses a stream compressed at different bit rate, where three streams, first at 2MBIT, second at 3 MBIT and third at 2.5MBIT, different between first and third is 0.5MBITS and different between third and second streams is 0.05 MBITS which is equals to different between first and second streams).
 Truax does not disclose, terminating compression of the data stream using the second compression rate. 
 Xia discloses, terminating compression of the data stream using the second compression rate (par. 0014 discloses when decrease in bandwidth of data (i.e. detecting sufficient bandwidth available to send data) is detected then stopping the higher compression rate of the video data, i.e. stop one of the video stream). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Truax in view of Kim, by teachings of, terminating compression of the data stream using the second compression rate, for adaptive bandwidth management for sending data stream to remote user device, as disclosed in Xia, par. 0004-0005.

Claim 8 is rejected under U.S.C. 103 as being unpatentable over Truax ( US 9071484), in view of KIM (US 20140189141), in further view of Xia et al. (US 

Regarding claim 8, The method as claimed in claim 7, 
Truax discloses, the third compression rate has a different frame rate than the first compression rate (fig. 1 discloses a stream compressed at different bit rate, where three streams, first at 2MBIT, second at 3 MBIT and third at 2.5MBIT, first and third stream has different bit rate (i.e. compression rate)).
Truax in view of Kim in further view of Xia does not discloses, the third compression rate has the same resolution as the first compression rate.  
Brooks disclose, the third compression rate has the same resolution as the first compression rate (par. 0139 discloses multiple levels or rates may be present such as HD level includes HD1, HD2 and such, each of these sub-level having different data rates, i.e. resolution is same between HD and HD1 and HD2, as each of them are high definition stream, i.e. at same HD resolution). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Truax in view of Kim in further view of Xia, by teachings of third compression rate has the same resolution as the first compression rate, for providing more type of formats choices therefore allowing more bandwidth choices, as disclosed in Brooks, par. 0139.

Claims 12-17, and 19 are rejected under U.S.C. 103 as being unpatentable over Truax ( US 9071484), in view of KIM (US 20140189141), in further view of Sze et al. (US 20140250486), hereinafter as Sze.

Regarding claim 12, The method as claimed in claim 1, 
Truax further discloses, network is a mobile radio network (fig. 1, column 2, line 23-24 discloses mobile carriers is distributing content from source to client device).
Truax does not disclose, wherein the source is a mobile device, 
wherein at least one of a bandwidth and a mobile radio technology of the mobile radio network vary based on a location of the source.
Sze discloses, wherein the source is a mobile device (par. 0052 discloses source being mobile device), 
wherein at least one of a bandwidth and a mobile radio technology of the mobile radio network vary based on a location of the source (par. 0157-0158 discloses bandwidth varies based on a location of the mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Truax in view of Kim, by teachings of source is a mobile device and bandwidth varies based on a location of the source, so that mobile device can transmit and share live video over wireless network, as disclosed in Sze, par. 0052.

Regarding claim 13, Truax discloses, A compression apparatus of a source, the compression apparatus configured to compress a data stream transmitted to the source via a plurality of mobile radio networks of different network technologies, (column 2, line 33-48, fig. 1 discloses The client devices 102a-102n may be connected to the CDNs/MCs 104a-104n using, wireless (e.g., Wi-Fi, satellite, etc.), third generation (3G), and/or fourth generation (4G) links, content is encoded that is received from source 108 to provide it to plurality of client devices 102a-102n, i.e. source is transmitting via a plurality of mobile radio networks of different network technologies), the compression apparatus comprising:
an ascertainment device configured (column 3, line 7-8 discloses the encoding parameters adjusted by the controller 112) to ascertain at least a first bandwidth and a second bandwidth of at least one network, wherein the first bandwidth and the second bandwidth are within the network bandwidth (column 3, line 17-23 discloses, If most viewers are currently watching the 1 Mbit stream and have some extra bandwidth, but not enough for 2 Mbit, the system implemented in accordance with an embodiment of the present invention may, for example, move the 1 Mbit stream to 1.5 Mbit and add an 800 Kbit stream to cover all of the users, based on the optimization strategy, i.e. ascertaining a two different bandwidth (i.e. stream to be transmitted at 1.5 Mbit and 800 Kbit, therefore at two different bandwidth first and second), column 2, line 33-48, fig. 1 discloses The client devices 102a-102n may be connected to the CDNs/MCs 104a-104n using, wireless (e.g., Wi-Fi, satellite, etc.), third generation (3G), and/or fourth generation (4G) links, content is encoded that is received from source 108 to provide it to plurality of client devices 102a-102n, i.e. plurality of bandwidths are ), wherein both the first and second bandwidths are currently and concurrently available to a radio access node for transmitting the data stream to at least one sink via a live-stream, wherein the ascertaining is at a runtime of the live-stream (column 3, line 17-23 discloses, If most viewers are currently watching the 1 Mbit stream and have some extra bandwidth, but not enough for 2 Mbit, the system implemented in accordance with an embodiment of the present invention may, for example, move the 1 Mbit stream to 1.5 Mbit and add an 800 Kbit stream to cover all of the users, based on the optimization strategy, i.e. ascertaining a two different bandwidth (i.e. stream to be transmitted at 1.5 Mbit and 800 Kbit, therefore at two different bandwidth) for content currently being viewed (i.e. at run-time of live stream (column 3, line 56-57 discloses live event presentation)) that currently available to the source for transmitting the data stream to at least one sink); and
a compression device (column 2, line 40-48, fig. 1 discloses the encoders 106a-106n) configured to:
set a first compression rate for transmitting the data stream, based on the ascertained first bandwidth, and a second compression rate for transmitting the data stream, based on the ascertained second bandwidth, wherein the first compression rate is optimized for transmission at the first bandwidth and the second compression rate is optimized for transmission at the second bandwidth ( column 3, line 17-23, generating content stream at two different bit rate (i.e. compression rate) at determined bit rate of 1.5Mbit and 800 Kbit);
compress, based on the ascertained first bandwidth, the data stream using  the first compression rate to produce a first compressed data stream ( column 3, line 17-23, generating content stream at two different bit rate (i.e. compression rate) at determined bit rate of 1.5Mbit and 800 Kbit), and
compress, based on the ascertained second bandwidth, the data stream using the second compression rate to produce a second compressed data stream (column 3, line 17-23, generating content stream at two different bit rate (i.e. compression rate) at determined bit rate of 1.5Mbit and 800 Kbit), and 
a radio access node configured to transmit the first compressed data stream or the second compressed data stream, respectively, to each of the at least one sink, via the live-stream (column 2, line 23-25 discloses, distribution network being mobile carriers, i.e. a radio access node is transmitting, column 4, line 15-18 discloses, the process 300 may select one of the streams. In the step 306, the process 300 may begin playback of the selected stream, i.e. based upon which stream is selected by client device, sending the one of the encoded content stream respectively to client device), 
wherein the first compression rate is optimized for transmission using the first bandwidth and the second compression rate is optimized for transmission using the second bandwidth ( column 3, line 17-23, generating content stream at two different bit rate (i.e. compression rate) at determined bit rate of 1.5Mbit and 800 Kbit),
wherein the source that provides the first compressed data stream and the second compressed data stream for transmission at the same time (column 4, line , and the network is a mobile radio network (column 2, line 23-25 discloses, distribution network being mobile carriers).
Truax does not disclose, different network technologies, each with a network-dependent video level and a network bandwidth,
ascertaining a first bandwidth and a second bandwidth of at least one network of the plurality of mobile radio networks, based on the network-dependent video level of the network,
wherein the source is a mobile device, wherein at least one of a bandwidth and mobile radio technology of the mobile radio network vary based on a location of the source. 
Kim discloses, different network technologies, each with a network-dependent video level and a network bandwidth (par. 0087 discloses user viewing video through changing network environment, par. 0088-0089 discloses user is streaming in a Wi-Fi environment moves to cellular network environment, the network bandwidth is reduced, user terminal fails to receive data, the server 30 receives information regarding a network environment from the user terminal, the server 30 provides control to change the bit rate, the server 30 changes the bit rate to the 300 kbps i.e. different network technology has different bandwidth and associated level of stream bit rate or video level),
ascertaining a first bandwidth and a second bandwidth of at least one network of the plurality of mobile radio networks, based on the network-dependent video level of the network (par. 0089-0090 discloses server receives change in network environment from the user terminal (i.e. due to terminal changing network connection between different network technology as explained in par. 0088) and changes the bit rate of stream accordingly, server predicts a change in a network environment on the basis of a change in a network state to adjust a bit rate, server transcodes the content in a predetermined interval and store the same in advance, i.e. server ascertain the different bandwidth environment of plurality of radio network based on its capacity to deliver the content and prepare the streams in advance by transcoding at the appropriate bit rate level for different network technologies). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Truax, by teachings of ascertaining plurality of bandwidths of a plurality of mobile radio networks, based on dependent encoding level of the network, as taught by Kim, to provide real time processing of stream appropriate for changing network situations, see Kim, par. 0009-0010.
Truax in view of Kim does not disclose, wherein the source is a mobile device,
wherein at least one of a bandwidth and mobile radio technology of the mobile radio network vary based on a location of the source. 
Sze discloses, wherein the source is a mobile device (par. 0052 discloses source being mobile device), 
wherein at least one of a bandwidth and mobile radio technology of the mobile radio network vary based on a location of the source (par. 0157-0158 discloses bandwidth varies based on a location of the mobile device).
Truax in view of Kim, by teachings of source is a mobile device and bandwidth varies based on a location of the source, so that mobile device can transmit and share live video over wireless network, as disclosed in Sze, par. 0052.

Regarding claim 14, The compression apparatus as claimed in claim 13, 
Truax further discloses, wherein the ascertainment device is configured to at least one of:
ascertain a bandwidth from the source to the network, 
ascertain the bandwidth from the network to the at least one sink, 
ascertain a present bandwidth from the source to the network, 
ascertain the present bandwidth from the network to the at least one sink,
ascertain a probable bandwidth from the source to the network using historic data, 
ascertain the probable bandwidth from the network to the at least one sink using historic data, 
ascertain a behavior of a plurality of sinks (column 3, line 27-38 discloses, analyzing the client devices metrics and behavior of client devices);
ascertain the bandwidth from the network to the at least one sink using statistical data, and
retrieve from the network a piece of information about available bandwidths.

Regarding claim 15, The compression apparatus as claimed in claim 13,
Truax further discloses, wherein the ascertainment device is further configured to ascertain the bandwidth from the network to the at least one sink using statistical data that includes compression rates used by the plurality of sinks to request the first and second compressed data streams (column 3, line 17-23 discloses If most viewers are currently watching the 1 Mbit stream and have some extra bandwidth, but not enough for 2 Mbit, the system implemented in accordance with an embodiment of the present invention may, for example, move the 1 Mbit stream to 1.5 Mbit and add an 800 Kbit stream to cover all of the users, based on the optimization strategy, i.e. based on statistical data relating to currently most viewers have selected to view 1 Mbit data stream to view, based on that determining the two different bandwidth at which content streams can be provided to client devices).

Regarding claim 16, The compression apparatus as claimed in claim 13,
Truax further discloses, wherein the ascertainment device is further configured to ascertain the distribution of the bandwidth from the network to the plurality of sinks based on access to the first and second compressed data streams in a present period, wherein the distribution comprises compression rates used by the plurality of sinks to request the first and second compressed data streams (column 3, line 17-23 discloses If most viewers are currently watching the 

Regarding claim 17, A video compression apparatus, having a compression apparatus as claimed in claim 13, 
Truax further discloses, wherein at least one of the data stream and the first and second compressed data streams have video data (column 2, line 6-9 discloses the content delivery may comprise delivering content (e.g., video, audio, audio-video, etc.) to an audience using a plurality of streams), and wherein a compression rate for the video data comprises at least one of a frame rate, an image quality and a resolution (column 3, line 7-11 discloses the encoding parameters adjusted by the controller 112 (e.g., to better fit the current audience) may include, but are not limited to, one or more of display resolution, bitrate, profile and level, Group Of Picture (GOP) structure, and entropy coding).

Regarding claim 19, The compression apparatus as claimed in claim 13, 
Truax further discloses, wherein the first bandwidth corresponds to a first mobile technology and the second bandwidth corresponds to a second mobile technology that is different from the first mobile technology (column2, line 32-44 discloses, the client devices 102a-102n may be connected to the CDNs/MCs 104a-104n 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423